       Case 1:21-cv-00796-RP Document 9 Filed 09/15/21 Page 1 of 5




                                                                                            Ff1..   fr)

                         UNITED STATES DISTRICT COURT                             2121   SEP15 PH         j:   j3
                       FOR THE WESTERN DISTRICT OF TEXAS                         0'   £t,
                                AUSTIN DIVISION                                                       o
                                                                                  'V


UNITED STATES OF AMERICA,

                      Plaintiff,

       V.                                                    Civil No. l:21-cv-796-RP

THE STATE OF TEXAS,

                      Defendant.



       UNOPPOSED MOTION FOR LEAVE TO FILE BRIEF AS AMICI CURIAE

       Massachusetts, California, Colorado, Connecticut, Delaware, the District of Columbia,

Hawai'i, fllinois, Maine, Maryland, Michigan, Minnesota, Nevada, New Jersey, New Mexico,

New York, Oregon, Pennsylvania, Rhode Island, Vermont, Virginia, Washington, Wisconsin,

and the Attorney General of North Carolina Joshua H. Stein ("Amici States") hereby move this

Court for an order granting leave to file the attached proposed brief as amici curiae in support of

the motion for a temporary restraining order and preliminary injunction filed by Plaintiff United

States of America. Amici States share the United States of America's compelling interest in

ensuring that Texas abides by its constitutional obligation not to prohibit access to otherwise

lawful and safe abortion. Indeed, the substantial reductions in abortion services in Texas caused

by Senate Bill 8, 87th Leg., Reg. Sess. (Tex. 2021) ("S.B. 8") has already forced Texans to seek

services in other States, including Amici States, which has in turn increasingly strained provider

resources and made it more difficult for our residents to seek timely care. Amici States also have

an important interest in ensuring the safety of residents of our States who must seek medical care
         Case 1:21-cv-00796-RP Document 9 Filed 09/15/21 Page 2 of 5




in Texas while present as students, workers, or visitors, and in protecting our residents who may

assist individuals in obtaining abortion care in Texas from liability under the seemingly

boundless "aiding or abetting" provisions of S.B. 8.

         The Court has "inherent authority" to allow the participation of amici. Pacheco        v.

                                                                                     *       (W.D. Tex.
Freedom Buick GMC Truck, Inc., No. MO-l0-CV-1 16, 2011 WL 13234884, at                   1



Nov. 1, 2011) (collecting cases). The proposed brief will assist the Court in resolving the

pending motion for a preliminary injunction in two key respects.

         First, the proposed brief discusses the serious risks that S.B.   8and its transparent
attempt to effectuate an across-the-board ban on constitutionally protected conduct and avoid

judicial reviewpose to our constitutional order and the rule of law. In particular, the proposed

brief discusses how S.B. 8's private enforcement regime was specifically designed to effectuate

an across-the-board on nearly all pre-viability abortions in direct contravention of nearly fifty

years of binding Supreme Court precedent. Roe       v. Wade,   410 U.S. 113, 163 (1973); see also

June Med. Srvs. LLC v. Russo, 140 5. Ct. 2103, 2120 (2020) (plurality opinion); Whole Woman 's

Health   v.   Hellerstedt, 136 S. Ct. 2292, 2300 (2016); Gonzales v. Carhart, 550 U.S. 124, 146

(2007); Stenberg v. Carhart, 530 U. S. 914, 921(2000); Planned Parenthood ofSe. Pa.             v.   Casey,

505 U.S. 833, 856 (1992); Jackson Women Health Org. v. Dobbs, 951 F.3d 246, 248 (5th Cir.

2020). The proposed brief also highlights why Texas should notindeed, cannot consistent with

binding precedentbe permitted to evade compliance with its constitutional obligations by

deliberately cloaking its patently unconstitutional law in a private enforcement scheme

specifically designed to eliminate state action for Fourteenth Amendment purposes. Amici

States, like Texas, are state sovereigns and can provide the Court with an important perspective

on why the Court should not permit States to accomplish "precisely what the Constitution




                                                    2
       Case 1:21-cv-00796-RP Document 9 Filed 09/15/21 Page 3 of 5




forbids," Terry v. Adams, 345 U.S. 461, 469-70 (1953), through the type of "evasive scheme"

created in S.B. 8. Cooper v. Aaron, 358 U.S. i, 16-17 (1958); see also Shelley v. Kraemer, 334

U.S. 1, 14 (1948) (state court enforcement of racially restrictive covenant in private agreement

violates the Fourteenth Amendment); Derrington        v.   Plummer, 240 F.2d 922, 925-26 (5th Cir.

1956) (holding that the Fourteenth Amendment prohibits racially discriminatory conduct through

the instrumentality of a lessee); Turner v. City of Memphis, 369 U.S. 350, 353 1962) (same).

       Second, the proposed brief discusses the irreparable harms caused by S.B. 8. The

proposed brief highlights the harms that are not only manifest in Texas, but also increasingly

evident in Amici States. In particular, the proposed brief discusses how the fact that Texans now

must travel out-of-state to obtain abortion care will make it too difficult, too costly, and too time-

intensive for many Texans to receive such care. And even though providers in Amici States may

be able to provide abortion care to some Texans in need of care, the influx of patients in these

Statesparticularly in Amid States that are geographically proximal to Texashave already

started to negatively impact providers and in-state patients.

        Pursuant to Local Rule CV-7(g), counsel for Amici States conferred with counsel for

Plaintiff United States of America and Defendant the State of Texas, who do not oppose this

Motion.

        For these reasons, Amici States respectfully request that the Motion be granted and that it

be granted leave to file the attached proposed amicus curiae brief.




                                                  3
      Case 1:21-cv-00796-RP Document 9 Filed 09/15/21 Page 4 of 5




                                       Respectfully submitted,

                                       MAURA HEALEY
                                       Attorney General ofMassachusetts

                                       Is! Amanda Hainsworth
                                       Elizabeth N. Dewar+
                                       State Solicitor
                                       Abigail B. Taylor+
                                       Chief Civil Rights Division
                                       Amanda Hainsworth*
                                       Assistant Attorney General
                                       One Ashburton Place
                                       Boston, MA 02108
                                       Telephone: (617) 963-2618
                                       Fax: (617) 727-5762
                                       Email: amanda.hainsworth@mass.gov

                                       *pro hac vice application pending
                                       +pro hac vice applications forthcoming
Dated: September 15, 2021




                                   4
       Case 1:21-cv-00796-RP Document 9 Filed 09/15/21 Page 5 of 5




                              CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule AT-4(g), I hereby certify on this    15thy of September, 2021 that
counsel for the Commonwealth of Massachusetts conferred with the parties regarding the

foregoing motion for leave to a brief as amici curiae. Counsel for Plaintiff United States of

America and counsel for Defendant State of Texas do not oppose this motion.

                                                      Is! Amanda Hainsworth
                                                      Amanda Hainsworth


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 15, 2021, I emailed courtesy copies    of the foregoing

motion for leave to file a brief as amici curiae, together with the attached proposed brief, to all

parties to the case, and also mailed paper copies of this motion to all parties, namely to:

    Lisa Newman                                               Will Thompson
    Kuntal Cholera                                            Beth Klusmann
    Christopher D. Dodge                                      Natalie Thompson
    Cody 1. Knapp                                             Office of the Attorney General
    James R. Powers                                           P.O. Box 12548, Capitol Station
    Joshua M. Koisky                                          Austin, Texas 78711-2548
    Olivia Hussey Scott                                       will.thompson@oag.texas.gov
    Trial Attorneys
    U.S. Department of Justice
    Civil Division, Federal Programs Branch
    1100 L Street, N.W.
    Washington, D.C. 20005
    1isa.n.newmanusdoj.gov                             Is! Amanda Hainsworth
                                                       Amanda Hainsworth
